Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 17 are rejected under 35 U.S.C. 102 a1 as being anticipated by Ovenshire 7,021,806
	In regard to claim 14, Ovenshire teaches a vehicular display device comprising a reflective display 10 configured to provide 10display toward an outside of a vehicle, wherein a part of light to be emitted from a light source of a lamp unit configured to emit light toward the outside of the vehicle is to be incident on a display part of the reflective display , wherein the vehicular display device further comprises the lamp unit 12 and wherein the lamp unit comprises a reflector 32 arranged between the light source and the reflective display. (as shown in fig. 1, col. 2 line 26-col. 3 line 62).  


In regard to claim 17, Ovenshire teaches a light 25shielding member 52 arranged between the light source and the reflective display, wherein the light shielding member is configured to block at least a part of light of the light to be emitted from the light source, which is different from the light to be incident on the display part.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ovenshire.
In regard to claim 19, Ovenshire  does not specifically teach the light source emitting white light, however the light source is used as a daytime running light  in the front of a vehicle and therefore, one of ordinary skill in the art would recognize and appreciate that the light source emitting white light.
	The examiner takes official notice that daytime running lights typically emit white light. Therefore, it would have been obvious to one of ordinary skill to make Ovenshire’s light emit white light.  One would have been motivated to make the light emit white for .

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive. 
Applicant argues that Ovenshire fails to teach a reflector between the light source and the reflective display.  This is not found to be persuasive because element 32 is a reflective element which is between the source 12 and display 10. 

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest the vehicle display device as recited in claim 14 and further including the reflector being an elliptical curved surface. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIE A BANNAN/Primary Examiner, Art Unit 2875